MeetMe, Inc. Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends For the Years Ended December 31, 2012, 2011, 2010, 2009, 2008 and the Six Months Ended June 30, 2013 Six Months Ended Fiscal Year Ended December 31, June 30, 2013 Pre-tax income (loss) from continuing operations before income or loss from equity investees $ ) $ ) $ ) $ ) $ ) $ ) Fixed charges (sum of) Interest expensed and capitalized 295,171 993,464 365,779 312,200 312,200 658,570 Amortized premiums, discounts and capitalized expenses related to indebtedness, 60,397 292,210 291,405 291,409 291,407 272,246 An estimate of the interest within rental expense, and - Preference stock dividends - 40,705 111,500 111,500 55,750 Total Fixed Charges 355,568 1,285,674 697,889 715,109 715,107 986,566 Total earnings (deficit) Total earnings ) Combined fixed charges and preference stock dividends 355,568 1,285,674 697,889 715,109 715,107 986,566 Ratio of earnings to combined fixed charges and preference stock dividends n/a n/a n/a n/a n/a n/a Deficit of earnings to combined fixed charges and preference stock dividends ) )
